Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is considered to be Manum et al. (US Patent Application Publication No. 2018/0266198).
In reference to claim 1, Manum discloses a method comprising mounting a pressure sensor 11 on a discharge line of drilling fluid and a high-pressure valve 12 for detecting mud pressure P1 in a pipeline upstream of the high-pressure valve 12 (Fig. 1, par. 0074);
mounting a second pressure sensor 16 on a pipeline connecting the high-pressure valve 12 and a pipe for detecting mud pressure P2 in a pipeline downstream of the high-pressure valve 12 (Fig. 1, par. 0074);
obtaining, by a controller (par. 0054, “system may also comprise a processor to which the sensors may be connected”), the mud pressure P1 in the pipeline upstream of the high- pressure valve 12 and the mud pressure P2 in the pipeline downstream of the high-pressure valve 12 when the drilling pump is started (par. 0054), and comparing the mud pressure P1 with the mud pressure P2 in real time (par. 0054, “real time monitoring”), wherein:
based on P1-P2, judging the open/closed state of the valve 12 (par. 0050).
Manum fails to disclose mounting a pump pressure sensor on a pipeline connecting a discharge line of the drilling pump and a high-pressure valve; mounting a standpipe pressure sensor on a pipeline connecting the high-pressure valve and a standpipe; setting a judgment constant N based on an average value of the difference between mud pressures in the pipelines upstream and downstream of the high-pressure valve in a normal operating condition; and if P1-P2 <N, judging that the high-pressure valve is in an open state; and if P1-P2 > N, judging that the high-pressure valve is in a closed state.
Similar reasons apply to the other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oddie et al. (US Patent Application Publication No. 2016/0076322), Oy (US Patent Application Publication No. 2015/0233197) and Reitsma (US Patent Application Publication No. 2011/0042076) all disclose similar systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



5/03/22